Per Curiam.
Since the extent of the receiver’s services and the value and propriety of the repairs are strongly controverted by affidavit, we think the Special Term, in the exercise of discretion, should have referred the matter to an official referee to hear and report.
*952The order should be modified accordingly.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order unanimously modified by referring the matter to an official referee to hear and report. Settle order on notice.